Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims 1-13 filed on 06/24/20 and are under examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
4.	   The information disclosure statement (IDS) submitted on 06/24/20, 01/06/21, 04/28/21 & 09/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings filed on 06/24/20 are accepted by the examiner.

Specification
6.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 1. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  
METHOD AND DEVICE FOR SELECTING TRANSMISSION TIME USED TO SEND FEEDBACK INFORMATION”
Appropriate Correction is required.


Claims Objections
8.	Claims 1 & 11 are objected to because of the following informalities:
9.	Claim 1 recite, “…feedback information…” in line 4. For consistency and clarification with “feedback information” recited in claim 1, line 1, it is suggested to change “feedback information” in line 4, to “the feedback information”. 
10.	Claim 11, in part, recites, “A non-transitory computer storage medium having stored therein computer executable instructions that when executed by a processor, implement a method for information feedback, the method comprising:” in the preamble. The examiner suggested the applicant’s to amend it as follow: A non-transitory computer storage medium having stored therein computer executable instructions that when executed by a processor, implement  the steps of:”
Appropriate Correction is required.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
12.	Claims 1-4, 6-9 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Bo et al. (hereinafter referred as Bo) EP 3 177 094 A1 (as disclosed in the IDS), in view of CHI et al. (hereinafter refereed as CHI), International application No. CN 106612561 A (as disclosed in the IDS).
Regarding claims 1 & 6: Bo discloses an apparatus (See FIG. 6; data transmission device (i.e., second transmission node)) for information transmission, comprising: 
(See FIG. 6; Transmission/Receiving module), configured to receive data (corresponds to configuration information from a second terminal (See Para. 0097; the second transmission node receives configuration information from the first transmission node); and 
a processor (See FIG. 6; a determination module), configured to determine first time information (corresponds to detection period) according to the data (See Para. 0098; the configuration information includes one or more detection period) and 
determine a first transmission time of feedback information based on the first time information (See Para 0062; determines that a resource within a second predefined time window is available according to a detection value obtained); and
the first time information is used to indicate information of maximum delay of the feedback information received by the second terminal (See Para. 0103; an idle state is detected within a period of time and reported once or periodical feedback is performed according to period and offset and the feedback period is relevant to the detection time window of the first transmission node as to ensure that the feedback is performed at the start of the detection time window of the first transmission node as soon as possible).
Bo discloses the second transmission node sends the first feedback information to the first transmission node (See Para. 0100) but does not explicitly discloses a transceiver configured to transmit the feedback information to the second terminal at the first transmission time. 
However, CHI from the same field of endeavor discloses a transceiver configured to transmit the feedback information to the second terminal at the first transmission time (corresponds to time frequency resource) (See FIG. 3; S309; the terminal B sends feedback information to the terminal A on the time frequency resource). 
(See abstract: lines 5-7).
Regarding claim 11: Bo discloses a non-transitory computer storage medium having stored therein computer executable instructions (See Para. 0058; a computer storage medium storing program instruction) that when executed by a processor (See FIG. 6; a determination module), implement a method for information feedback, the method comprising: 
receiving, by a first terminal, data from a second terminal (See Para. 0097; the second transmission node receives configuration information from the first transmission node), and
determining, by the first terminal, first time information according to the data (See Para. 0098; the configuration information includes one or more detection period); 
determining, by the first terminal, a first transmission time of feedback information based on the first time information (See Para 0062; determines that a resource within a second predefined time window is available according to a detection value obtained); and 
wherein the first time information is used to indicate information of maximum delay of the feedback information received by the second terminal (See Para. 0103; an idle state is detected within a period of time and reported once or periodical feedback is performed according to period and offset and the feedback period is relevant to the detection time window of the first transmission node as to ensure that the feedback is performed at the start of the detection time window of the first transmission node as soon as possible).
(See Para. 0100) but does not explicitly discloses transmitting, by the first terminal, the feedback information to the second terminal at the first transmission time.
However, CHI from the same field of endeavor discloses transmitting, by the first terminal, the feedback information to the second terminal at the first transmission time (See FIG. 3; S309; the terminal B sends feedback information to the terminal A on the time frequency resource).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmit the feedback information to the second terminal at the first transmission time as taught by CHI in the system of Bo to reduce the load of the traditional cellular communication network (See abstract: lines 5-7).
Regarding claims 2, 7 & 12: The combination of Bo and CHI discloses an apparatus/a method/a non-transitory computer storage medium.
Furthermore, Bo discloses an apparatus/a method/a non-transitory computer storage medium, wherein the first terminal receives the data sent by the second terminal at a second transmission time; determining, by the first terminal, the first transmission time of the feedback information based on the first time information comprises: determining, by the first terminal, a candidate time domain resource set based on the second transmission time and the first time information; and selecting, by the first terminal, the first transmission time used to transmit the feedback information from the candidate time domain resource set (See Para. 0062; the transmission node determines a resource within a second predefined time window is available according to the detection value obtained by performing detection on a resource within a first predefined time window, and determines that the resource within the second predefined time window is available).
Regarding claims 3, 8 & 13: The combination of Bo and CHI discloses an apparatus/a method/a non-transitory computer storage medium.
Furthermore, CHI discloses an apparatus/a method/a non-transitory computer storage medium, wherein the first time information is carried in a Physical Sidelink Control Channel (PSCCH) or a Physical Sidelink Shared Channel (PSSCH) (See FIG. 1 & .page 1; when the terminal needs to send data to terminal 2, the DCI time frequency resources is included in the PDCCH and the time frequency resource includes terminal 1 to terminal 2 time-frequency resource for sending SCI and time-frequency resource for sending D2D data).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first time information is carried in a Physical Sidelink Control Channel (PSCCH) or a Physical Sidelink Shared Channel (PSSCH) as taught by CHI in the system of Bo to reduce the load of the traditional cellular communication network (See abstract: lines 5-7).
Regarding claims 4, 9 & 14: The combination of Bo and CHI discloses an apparatus/a method/a non-transitory computer storage medium.
Furthermore, Bo discloses an apparatus/a method/a non-transitory computer storage medium, wherein determining, by the first terminal, the first time information according to the data comprises: determining, by the first terminal, the first time information according to a first attribute of the data, wherein the first attribute comprises at least one of: priority information of the data, Quality of Service (Qos) information of the data, or delay information of the data (See Para. 0070; the first transmission node determines that the resource within the second predefined time window is available, and when it is greater than or equal to the first threshold, then the first transmission node determines that the resource within the second predefined time window is unavailable; and for the detection value of channel quality information or energy, when it is less than the first threshold, then the first transmission node determines that the resource within the second predefined time window is unavailable).

Allowable Subject Matter
13.	Claims 5, 10 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Cao et al. 2021/0051525 A1 (Title: Sensing and resource selection based on priorities for sidelink transmission) (See FIG. 1, Para. 0003, 0006 & 0068-0069).
B.	Kim et al. 2021/0021974 A1 (Title: Method for transmitting v2X message in wireless communication system, and apparatus thereof) (See abstract, Para. 0072-0073 & 0104-0106).
C.	Lee et al. 2021/0022116 A1 (Title: method for allocating and reserving resource for sidelink communication, and apparatus therefor) (See abstract, Para0048-0049 & 0092-0094).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469